Iohn Young plaint. on Replevin conta Thomas Skinner Attourny to Major Iohn Talcot, John Wadsworth & Thomas Catline Defendts The Replevin & Evidences in the case produced being read and committed to the Jury, which are on file, The Jury . . . found for the Defendt that the sd John Young shall deliver one quarter part of the Natch Unity unto Major Talcot or order & one Eight part thereof to John Wadsworth or order within three months next insuing, with a proportionable share of sd Natches Earnings, or else then pay to the sd Owners Seventy five pounds in money & costs of Court. The plaint, appealed from this Judgement unto the next Court of Assistants, and put in security for prosecution thereof to effect.